Citation Nr: 1047877	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for a colon condition, to 
include diverticulitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from September 1966 to June 1969 and additional 
periods of ACDUTRA and INACDUTRA in the Indiana National Guard 
and the United States Coast Guard Reserves.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  Unfortunately, while under the 
jurisdiction of VA, the Veteran's claims file was lost and has 
yet to be found.  The Veteran was informed of this unfortunate 
occurrence in a letter from the RO dated in June 2009.  In July 
2009, the RO constructed a rebuilt claims file and forwarded it 
to the Board.  The Board notes that there are several documents 
missing from the reconstructed file, to include the Veteran's 
service treatment records and the May 2005 rating decision.  VA's 
consequent heightened duty to notify and assist the Veteran will 
be discussed below.  

In the aforementioned May 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of a right elbow fracture.  In a September 2009 
Decision Review Officer (DRO) decision, the RO granted this 
claim; a noncompensable (zero percent) evaluation was awarded, 
effective September 23, 2004.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that decision, 
and thus, that issue is not in appellate jurisdiction.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  

Concerning the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include depression and PTSD, 
the Board notes the United States Court of Appeals for Veterans 
Claims' (the Court's) recent decision in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  In its decision, the 
Court indicated that VA unduly limited its consideration of 
claims for service connection for specific mental disorders under 
circumstances in which other diagnosed psychiatric disabilities 
may be present.  Indeed, the Veteran has been diagnosed with 
depression and has asserted that he has received VA treatment for 
PTSD during the pendency of this appeal.  Accordingly, the Board 
has expanded the Veteran's original service connection claim 
pursuant to Clemons, and the issue is as stated on the title page 
of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

The colon claim

In general, in order to establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Concerning the Veteran's claim of entitlement to service 
connection for a colon condition, to include diverticulitis, the 
medical evidence of record reflects that the Veteran was 
diagnosed with acute diverticulitis of the sigmoid colon, 
cholecystitis and cholelithiasis in February 1995.  Consequently, 
a sigmoid colectomy was performed later that month.  Hickson 
element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, as noted above, the Veteran's 
service treatment records from 1966 to 1969 are unavailable for 
review.  The Board notes in passing that the January 2007 
statement of the case (SOC), which was prepared prior to the 
misplacement of the Veteran's VA claims file and his service 
treatment records, reflects that his service treatment records 
from 1966 to 1969 were devoid of complaints or treatment for a 
colon condition in service.  However, the Veteran asserts that he 
did, in fact, suffer from symptomatology related to his colon 
during his period of active service as well as during his service 
in the Indiana National Guard.  Further, a VA treatment record 
dated in October 2009 reflects that the Veteran had a bowel 
resection in the early 1970's.  See a VA treatment record dated 
in October 2009.  

The Veteran has not been seen for a VA examination in connection 
with this claim.  VA must provide a VA examination when there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease, and (4) insufficient competent evidence of record for 
VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, this issue must be remanded to the RO 
for a medical examination addressing whether the Veteran has a 
colon condition, and whether any such disability is related to 
service.

The acquire psychiatric disorder claim

The laws and regulations applying to service connection, in 
general, also apply to the Veteran's claim for an acquired 
psychiatric disorder and will not be repeated.  
In the present case, the Veteran has asserted that he served in 
the Republic of Vietnam for one year, and he was involved in 
several numerous instances of combat, to include sniper and 
mortar fire.  Additionally, the Veteran contends that he was in 
constant fear of military activity while he was stationed in the 
Republic of Vietnam.  See the Veteran's September 2004 July 2009 
and September 2009 statements.  The Veteran feels that he has a 
current acquired psychiatric disorder as a result of these events 
during service.


For service connection concerning a PTSD claim, three elements 
must be present:  (1) medical evidence diagnosing PTSD; (2) 
combat status or credible supporting evidence that the claimed 
in- service stressors actually occurred; and (3) a link 
established by medical evidence, between current symptomatology 
and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2010); see also Cohen, supra.  

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by the Veteran's military records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  Specifically, the final rule amends 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

For purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

In light of the foregoing, the Board is of the opinion that a VA 
examination would be probative.  In particular, the Veteran 
should be afforded an examination in order to consider his 
claimed stressors consistent with the recently revised criteria 
and to determine the nature and etiology of any acquired 
psychiatric disorders present during the period of this claim.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

The bilateral hearing loss disability claim

The laws and regulation pertaining to service connection, in 
general, have been enumerated above and will not be repeated.  
Additionally, the Court has held that the absence of evidence of 
a hearing loss disability in service is not fatal to a Veteran's 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The 
Court has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection.  See Hensley, supra.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385.

The competent medical and other evidence of record reflects that 
the Veteran has been diagnosed with a bilateral hearing loss 
disability for VA purposes as per 38 C.F.R. § 3.385 and he was 
exposed to excessive noise during his service.  As such, Hickson 
elements (1) and (2) have been demonstrated.  

Concerning crucial Hickson element (3), medical evidence, or, in 
certain cases, lay evidence, of a nexus between the claimed in-
service disease or injury and the current disability, as noted 
above, the Veteran was provided a VA audiological examination in 
December 2008, prior to the misplacement of his VA claims file 
and his service treatment records dated from 1966 to 1969.  The 
report of the December 2008 VA audiological examination reflects 
the VA examiner's opinion that the Veteran's current bilateral 
hearing loss disability, which the Veteran claimed began in 2004, 
is not related to his in-service noise exposure.  The December 
2008 VA audiologist reasoned that the Veteran's in-service noise 
exposure was too far removed from the claimed date of onset 
(2004) for a causal relationship to be likely.  

The Veteran's service treatment records dated from 1966 to 1969 
were associated with the Veteran's original VA claims file and 
reviewed by the December 2008 VA examiner at the time of the 
audiological examination.  However, it is unclear whether the 
Veteran's National Guard records, which are now associated with 
the Veteran's rebuilt VA claims file, were associated with the 
original VA claims file or whether such were reviewed by the VA 
audiologist.  In light of the VA examiner's reliance on a lack of 
medical evidence between the Veteran's noise exposure between 
1966 and 1969 and his claimed date of onset of his bilateral 
hearing loss disability, 2004, the Board finds that the Veteran 
should be afforded another VA audiological examination so that a 
VA audiologist may consider the medical evidence within the 
Veteran's National Guard records.  



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a 60- 
day window, to include specific months and 
years for his claimed stressors, especially 
the stressors identified in the September 
2004, September 2007 and September 2009 
statements.  If sufficient detail is 
provided to allow for a request for 
verification of the stressors, submit the 
information to Joint Services Records 
Research Center (JSRRC) and request 
corroboration of the events.  

2.  Schedule the Veteran for an appropriate 
VA examination to address whether the 
Veteran has a colon condition which is 
causally related to his service.  The 
claims files should be provided to the 
appropriate examiner for review, and the 
examiner should note that they have been 
reviewed.  After eliciting a history from 
the Veteran regarding his colon condition, 
reviewing the claims files, and conducting 
the appropriate diagnostic tests and 
studies, the examiner should render an 
opinion as to whether the Veteran currently 
has a colon condition.  If so, an opinion 
should be provided as to whether it is at 
least as likely as not that the Veteran's 
current colon condition had its onset in 
service, or was otherwise incurred in or 
aggravated by a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

3.  Schedule the Veteran for a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the pendency of 
this claim.  The claims folders must be 
made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is 
diagnosed, please identify the stressors 
associated with the diagnosis.  

If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements supporting 
the diagnosis, to include the stressor(s), 
should be identified.

With respect to any other acquired 
psychiatric disorders currently present or 
present at any time during the pendency of 
this claim, to include depression, the 
examiner should provide an opinion with 
respect to each disorder as to whether 
there is a 50 percent or better probability 
that the disorder is etiologically related 
to the Veteran's active service.


It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

4.  Schedule the Veteran for an 
audiological examination.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be aware 
of VA's definition of hearing loss 
disability, as set forth at 38 C.F.R. § 
3.385.  The examiner should specifically 
indicate whether the current audiometric 
findings or the audiometric findings 
obtained in December 2008 reflect a hearing 
loss disability in either ear.  Ask the 
examiner to provide an opinion as to 
whether any current hearing loss disability 
is related to the Veteran's exposure to 
noise during service, to include his 
service in the Indiana National Guard.  All 
opinions expressed should be supported by 
adequate rationale.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

5.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


